HEMPHILL, Chief Justice.
In this case the motion for rearguing the motion made at the last term is dismissed. And the appeal having come up without any statement of facts, or bills of exceptions, or any errors alleged, and therefore, according to the decisions of this court in other causes, no presumptions arising against the correctness of the verdict and judgment below, it is ordered, adjudged and decreed that the appeal be dismissed, and the appellee recover his costs in this court, on this behalf, expended.

Dismissed.